Title: To John Adams from Peter Delivet, 21 July 1790
From: Delivet, Peter
To: Adams, John



Dear Sir
Baltimore Goal Jully 21th. 1790

The first cause that the federall Court of anapolis had on there dockett, To Judge, Since Its Erection, Was on a Process of accompt Between two french Merchents, Belonging to france & actual Subjects of his Most Christian Majesty, Which as I aprehend, That Court has No Right to take Cognisance of It Beeing Not only Diamatrically oposite to the Laws of france, But Contrary to the Stipulated articles Between HMC King & the United States, Notwithstanding Which thay have Risolved from the french Consulatory Court of Baltimore To a Judgment Which is appeal to france; off the three Judges of the Consulatory Court that have Given Judgment, two of them are Parties in the Cause, and in order to have the Execution of there Sentencess to proceed agreable to there Minds, thay have had Recourse to the federal Court of Anapolis, Which is Well Known, to Be Contrary to the Laws of Both Nations, I therefore Conclude that the federal Court have Not Been So Circumspect in there audience as the Nature of the Case Required, & on the 7th. and 8 of May Last, in Said Court there was So little Atention Said to the Convention of Both Courts that I who am a Partey Conserned, was Sentensed By the federal Court to Imprisonment, in Violation of a XII article Between the Court of france & the United States, But Whether this Sentence Proceeded from Inatention, Ignorence, Partiality, or any other Cause, I am Not in a Sittuation to Determine  But as it has been Partually Executed, have only to inform Yours Honour of the Cause & Effect, & Desire that You Will Extend Yours humanity & Power with the federal Court So far towards My Releasement from this obscure and Humeliateing Goal, from whence I have the honour of adressing You That thereby I may have an opertunity of Makeing a Proper aplycation for Damages Sustaind from Insult & Injustice,
Your Kind Interposition in this My time of Eligal & abusive treatment will Ever be Most Graatfully acknowledged; By Your Sinceer and Humble Servent

Delivet 2d. LieSnd. of His MC Majesty Navy